Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 10, 15, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer, M. et al.,"High-speed polarization-resolved coherent Raman scattering imaging," Optica 4, 795-801 (2017) (hereinafter Hofer), and in view of  Hirai, K. U.S. Patent No. US 20190154583 A1 (hereinafter Hirai)  and Fish, K. “Total internal reflection fluorescence (TIRF) microscopy.” Curr Protoc Cytom. 2009; Chapter 12: Unit12.18. doi:10.1002/0471142956.cy1218s50 (hereinafter Fish).
Regarding claim 1, Hofer teaches a system (see Fig.1(e) in Hofer) comprising: an oscillator (This pertains to item OPO, which is an optical parametric oscillator, in Fig.1(e) in Hofer and described in the Supplement 1, p. 1, paragraph 2, column 1 lines 1-4 in Hofer.) configured to emit femtosecond (fs) pulses of light (This corresponds to “A femtosecond pulse train…” mentioned in the Supplement 1, p. 1, paragraph 2, column 1 lines 1-4 in Hofer. ) centered at a preset wavelength (This pertains to “1004 nm(from OPO)”  in the Supplement 1, p. 1, paragraph 2, column 1 line 6 in Hofer.); objective optics (This pertains to item 20x in in Fig.1(e) in Hofer.) configured to: receive the pump beam (This pertains to the red line coming out from the OPO in Fig.1(e) and mentioned in p. 796, paragraph 4, column 2, lines 14 in Hofer.) where the received pump and probe beams are spatially and temporally aligned (This corresponds to p. 1, paragraph 2, column 1 lines 8-10 in the Supplement 1 in Hofer.), redirect the received pump and probe beams through a dielectric substrate (The dielectric substrate corresponds to the “coverslips” in the Supplement 1, p. 8, paragraph 1, column 2, line 11 in Hofer.) towards an interface between a sample (This pertains to the vertical black line between items 20x and 40x in Fig.1(e) and mentioned in Fig.1(d) in Hofer.) and the dielectric substrate, the sample is disposed on the dielectric substrate (This corresponds to the sample MLV disposed between two dielectric substrates as mentioned in the Supplement 1, p. 8, paragraph 1, column 2, line 11 in Hofer.), where the dielectric substrate is transparent to both the pump beam and the probe beam (Fig. 1(e) shows the pump beam and the probe beam can pass through the sample, meaning that the dielectric substrate is transparent to both the pump beam and the probe beam.); wherein the dielectric substrate is transparent to the responsive light (The responsive light corresponds to CARS, which is the coherent anti-Stokes Raman Scattering cited in Fig. 4(c) in Hofer.) emitted by the portion of the sample (This pertains to “CARS image sequence, taken in similar conditions, on a MLV moving over the sample surface” cited in Fig. 4(c) in Hofer. The fact that the CARS can reach the PMT for imaging, indicates that the CARS is transparent to the dielectric substrate.).
However, Hofer, does not teach explicitly disclose that the probe beam is chirped and that a beam splitter disposed in a path of the emitted pulses of light and configured to split the emitted light into pulses for a pump beam and a probe beam; objective optics configured to receive the chirped probe beam,  a photonic crystal fiber disposed in a path of the probe beam and configured to produce pulses for a chirped probe beam; dielectric substrate to cause total internal reflection (TIR) of the pump beam and the chirped probe beam at the sample-substrate interface, collect a backward-propagating beam of pulses of responsive light that propagates from the portion of the sample through the dielectric substrate towards the objective optics; and a camera configured to receive, from the objective optics, the backward-propagating beam, and produce an image of the sample having a specific image size using the received backward-propagating beam.  
Hirai, from the same field of endeavor as Hofer, teaches a beam splitter disposed in a path of the emitted pulses of light and configured to split the emitted light into pulses for a pump beam and a probe beam (See paragraph [0027] line 2 and item 303 in Fig. 3 in Hirai.), objective optics (See Fig. 3 in Hirai. The item between items 310 and 311 is an objective optics.) configured to receive the chirped probe beam (This corresponds to “supercontinuum (hereinafter referred to as ‘SC’) light” in paragraph [0027] described in lines 1-14 and item 304 in Fig. 3 in Hirai.), and a photonic crystal fiber (This corresponds to “photonic crystal fiber 304” in paragraph [0027] described in lines 1-14 and item 304 in Fig. 3 in Hirai.) disposed in a path of the probe beam (The probe beam corresponds to “the light is streamed into an optical fiber such as a photonic crystal fiber 304” in paragraph [0027] described in lines 1-14 and item 304 in Fig. 3 in Hirai.) and configured to produce pulses for a chirped probe beam (This corresponds to “supercontinuum (hereinafter referred to as ‘SC’) light” in paragraph [0027] described in lines 1-14 and item 304 in Fig. 3 in Hirai.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hirai to Hofer to have a beam splitter disposed in a path of the emitted pulses of light and configured to split the emitted light into pulses for a pump beam and a probe beam for the purpose of utilize one single light source (see paragraph [0048] in lines 3-6 in Hirai.) in order to reduce the cost of the optical system  and to have a photonic crystal fiber disposed in a path of the probe beam and configured to produce pulses for a chirped probe beam in order to produce the desired CARS measurement among the generated SC light (see paragraph [0027] lines 9-10 in Hirai.).
However, Hofer when modified by Hirai, does not teach a dielectric substrate to cause total internal reflection (TIR) of the pump beam and the chirped probe beam at the sample-substrate interface, collect a backward-propagating beam of pulses of responsive light that propagates from the portion of the sample through the dielectric substrate towards the objective optics; and a camera configured to receive, from the objective optics, the backward-propagating beam, and produce an image of the sample having a specific image size using the received backward-propagating beam.
Fish, from the same field of endeavor as Hofer, teaches a dielectric substrate to cause total internal reflection (TIR) (See Fig. 2 in Fish. Total internal reflection occurs at the interface between the dielectric cover glass and the cell cytosol.) of the pump beam and the chirped probe beam (Hofer and Hirai teach this limitation.) at the sample-substrate interface (See Fig. 2(A) in Fish.), collect a backward-propagating beam of pulses of responsive light that propagates from the portion of the sample through the dielectric substrate towards the objective optics (This corresponds to Fig. 3(A) in Fish. Fig. 3 shows the responsive light propagates from the sample through the dielectric substrate towards the objective optics.); and a camera (This pertains to the “CCD camera” in p. 7, paragraph 5, line 3 in Fish.) configured to receive, from the objective optics, the backward-propagating beam (This pertains to p. 7, paragraph 5 in Fish. The paragraph described the camera is configured to receive, from the objective optics, the backward-propagating beam as shown in Fig. 3(A) in Fish.), and produce an image of the sample having a specific image size using the received backward-propagating beam (This pertains to “Imaging was performed at 2 frames/min without camera binning.” p. 9, paragraph 5, line 15 in Fish.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Fish to Hofer and Hirai to have the dielectric substrate to cause total internal reflection (TIR) of the pump beam and the chirped probe beam at the sample-substrate interface, collect a backward-propagating beam of pulses of responsive light that propagates from the portion of the sample through the dielectric substrate towards the objective optics; and a camera configured to receive, from the objective optics, the backward-propagating beam, and produce an image of the sample having a specific image size using the received backward-propagating beam  in order to expose the cells to a significantly smaller amount of light (See Introduction line 10 in Fish.)
Regarding claim 2, Hofer is silent with respect to the system of claim 1, further comprising a filter disposed in a path of the chirped probe beam from the photonic crystal fiber, wherein the photonic crystal fiber provides the chirped probe beam having a first spectrum and the filter provides a target spectrum from the first spectrum output from the photonic crystal fiber.
Hirai, from the same field of endeavor as Hofer, teaches a system (See Fig. 3 in Hirai.) further comprising a filter (This corresponds to item 305 in Fig. 3, which is a “wavelength filter 305” cited in paragraph [0029] line 7 in Hirai.) disposed in a path of the chirped probe beam from the photonic crystal fiber (From fig. 3 in Hirai, item 305 is disposed in a path of the chirped probe beam from the photonic crystal fiber), wherein the photonic crystal fiber provides the chirped probe beam having a first spectrum (This refers to the “SC light” having both long and short wavelengths of light described in paragraph [0029] lines 5-8 in Hirai.) and the filter provides a target spectrum (The target spectrum represents the SC light having shorter wavelength of light as described in paragraph [0029] lines 5-8 in Hirai.) from the first spectrum output from the photonic crystal fiber.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hirai to the modified device of Hofer to have the system further comprising a filter disposed in a path of the chirped probe beam from the photonic crystal fiber, wherein the photonic crystal fiber provides the chirped probe beam having a first spectrum and the filter provides a target spectrum from the first spectrum output from the photonic crystal fiber in order to obtain a spectrum detecting by the coherent anti-Stokes light and the fluorescence (See paragraph [0029] lines 12-13 in Hirai.).
Regarding claim 3, Hofer teaches the wavelength of the target spectrum is 1004 nm (See the Supplement 1, p. 1, paragraph 2, column 1 line 6 in Hofer. This wavelength overlaps the range of 850 nm -1200 nm.)
Regarding claim 4, Hofer teaches the system of claim 1, further comprising: a delay mirror system (This pertains to item “delay stage” in Fig. 1(e) in Hofer.) disposed in a path of the pump beam (The item “delay stage” is in the path of the pump beam a shown in Fig.1(e) in Hofer.) configured to move between a plurality of positions to change an arrival time of the pump beam with respect to the chirped probe beam at the sample-substrate interface (A Raman shift was observed as described in Supplement 1, p. 1, paragraph 2, column 1 lines 6-7 in Hofer.  This means that  item “delay stage” is configured to move between a plurality of positions to change an arrival time of the pump beam with respect to the chirped probe beam at the sample-substrate interface), wherein the responsive light emitted by the portion of the sample adjacent to the sample-substrate interface (See Fig. 1(e) in Hofer.) has a spectrum that is shifted in accordance with the arrival time corresponding to a respective position of the delay mirror system (This corresponds to “Raman shift of ~2845 cm-1” cited in Supplement 1, p. 1, paragraph 2, column 1 lines 4-8 in Hofer.).
Regarding claim 7, Hofer teaches the system of claim 4, wherein the position of the delay mirror system enables capturing of images from the responsive light having respective shifted spectra corresponding to Raman modes about ~2845 cm-1 (See Supplement 1, p. 1, paragraph 2, column 1 lines 4-8 in Hofer, the Raman mode, being 2845 cm-1, is within the claimed range.).
Regarding claim 10, Hofer teaches the fs pulses of the pump beam are configured to produce, at the sample-substrate interface, a pump fluence in a range of 20-420 fJ/([Symbol font/0x6D]m)2 (This corresponds to “Incident powers at the sample plane were typically between 5-20 mW.” mentioned in the Supplement 1, p. 1, column 1, paragraph 2, line 15 in Hofer. This means that: Fluence = Power/Area= (20 x 10-3 J/s)(180 fs)/(π(200 x10-3)2(µm)2= ~ 29 fJ/(µm)2, which overlaps the range 5-15 fJ/([Symbol font/0x6D]m)2. Note the diameter of the area is 400 nm (See Introduction p. 795, column 1, paragraph 2, line 14 in Hofer.) ) and the pulses of the chirped probe beam (This pertains to “Stokes beams” in Fig. 3(b) in Hofer, having a power of 6.5 mW.) are configured to produce, at the sample-substrate interface, a probe fluence is ~ 9 fJ/([Symbol font/0x6D]m)2 (Fluence = Power/Area= (6.5 x 10-3 J/s)(180 fs)/(π(200 x10-3)2(µm)2= ~ 9 fJ/(µm)2, which overlaps the range 5-15 fJ/([Symbol font/0x6D]m)2. Note the diameter of the area is 400 nm (See Introduction p. 795, column 1, paragraph 2, line 14 in Hofer.)).  
Regarding claim 15, Hofer teaches the system of claim 1, wherein the pump and chirped probe beams incident on the sample are P-polarized (This pertains to Fig. 3(a) and Fig. 3(b) in Supplement 1 in Hofer. Fig. 3 (a) shows, at point C, the light is linearly P-polarized as shown in Fig. 3 (b); this is the optical path where the pump and chirped probe beams are combined.).
Regarding claim 16, Hofer does not teach the system of claim 1, wherein the evanescent waves are within 200 nm of the sample- substrate interface.
Fish, from the same field of endeavor as Hofer, teaches the evanescent waves are within 200 nm of the sample- substrate interface (This corresponds to “161.2 nm” in p. 11, paragraph 2, lines 3-4 in Fish.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Fish to the modified device of Hofer to have the evanescent waves are within 200 nm of the sample- substrate interface because the depth of the evanescent wave is a function of the incident illumination angle, wavelength, and refractive index differences (See p. 5, paragraph 6, lines 1-2 in Fish.) and these parameters are crucial when designing TIRFM experiments (See p. 5, paragraph 6, lines 11-22 in Fish.).
	Regarding claim 18, Hofer does not teach the system of claim 1, wherein the system produces the image of an opaque sample.
Fish, from the same field of endeavor as Hofer, teaches the system produces the image of an opaque sample (See Fig. 1(B) in Fish, which is an opaque sample.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Fish to the modified device of Hofer to have the system produces the image of an opaque sample in order to have an image with a high signal-to-background ratio (See p. 1, Introduction, line 9 in Fish.).
	Regarding claim 19, Hofer teaches the probe light is Stokes light (This corresponds to “the Stokes beam” in Supplement 1, p. 1, column 1, paragraph 2, lines 1-4 in Hofer. A Stokes beam is generated that serves as the probe light.), and the responsive light is CARS light (From the application, the responsive light represents the light emitted by the sample, this corresponds to the CARS light mentioned in Fig. 5b in Hofer.).  
Regarding claim 20, the modified device of Hofer teaches when the sample is transparent to the responsive light (See Fig. 1(e) in Hofer. The fact that the responsive light reaches the PD/PMT means that the sample is transparent.), the system further comprises collection optics configured to collect forward-propagating responsive beam that propagates from the portion of the sample towards the objective optics (See Fig. 1(e) in Hofer. The responsive light after it emerges from the sample, passes through different collection optics as shown in Fig. 1 (e) such as the 40x objective, mirrors, and filter.).
However, the modified device of Hofer is silent with respect to a spectrograph configured to receive, from the collection optics, the forward-propagating beam from the portion of the sample and produce a spectrum of the responsive light corresponding to the sample using the received forward-propagating beam.
Hirai, from the same field of endeavor as Hofer, teaches a spectrograph (This corresponds to “a spectroscope” cited in p. 5, claim 1, line 18 in Hirai.) configured to receive, from the collection optics, the forward-propagating beam from the portion of the sample and produce a spectrum of the responsive light corresponding to the sample using the received forward-propagating beam (The spectroscope is configured to detect multiplex light from the sample as described in claim 1, lines 15-19 in Hirai.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hirai to the modified device of Hofer to have a spectrograph configured to receive, from the collection optics, the forward-propagating beam from the portion of the sample and produce a spectrum of the responsive light corresponding to the sample using the received forward-propagating beam in order to detect the Raman scattering light from the sample (See claim 1, line 18 in Hirai.).
Claims 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer, Hirai and Fish as applied to claim 4 above, and further in view of Mazumder, N. et al. “Label-Free Non-linear Multimodal Optical Microscopy—Basics, Development, and Applications.”(2019) Front. Phys. 7:170. doi: 10.3389/fphy.2019.00170 (hereinafter Mazumder).
Regarding claim 5, the modified device of Hofer is silent with respect to the system of claim 4, further comprises a processor configured to control the movement of the delay mirror system and regarding claim 6, Hofer is silent with respect the position of the delay mirror system is based on the sample.
Mazumber, from the same field of endeavor as Hofer, teaches a processor configured to control the movement of the delay mirror system (This pertains to “The other half of the laser, pump pulse (Wp) is sent to a retroreﬂector mounted on a computer-controlled delay stage.” mentioned in p. 12, column 2, paragraph 2, lines 17-19 in Mazumber.) and the position of the delay mirror system is based on the sample (See p. 15, column 1, paragraph 1, lines 6-9 in Mazumber.) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mazumber to the modified device of Hofer to have a processor configured to control the movement of the delay mirror system and the position of the delay mirror system is based on the sample  for the purpose of tuning the Raman diﬀerence from 2,300 to 4,000 cm −1 (See p. 12, column 2, paragraph 2, lines 16-17 in Mazumber.) in order to optimize the accuracy of the image (See p. 15, column 1, paragraph 1, lines 6-9 in Mazumber.).

Regarding claim 8, the modified device of Hofer does not teach the beam splitter provides pulses having a power ratio of a range from 5:1 to 1:1.5.
However, Mazumber, from the same field of endeavor as Hofer, teaches the beam splitter provides pulses having a power ratio of a 50:50 or 1:1 (See p. 12, column 2, paragraph 2, line 10 in Mazumber, which overlaps the power ratio of a range from 5:1 to 1:1.5.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mazumber to the modified device of Hofer to have the beam splitter provides pulses having a power ratio of a range from 5:1 to 1:1.5 for the purpose of using one single light source in order to reduce the cost of the optical system.
Regarding claim 9, Hofer teaches the system of claim 8, further comprising a power regulator (This corresponds to items EOM and [Symbol font/0x6C]/4 in Fig. 1(e) in Hofer, which stand for electro-optic modulator and quarter-wave plate cited in p. 796, paragraph 4, column 1 lines 17-18 in Hofer.) disposed in the path of the pump beam (Items EOM and [Symbol font/0x6C]/4 are in the path of the pump beam as shown in Fig. 1(e) in Hofer.) to control the power of the pump beam (This pertains to the statement in p. 796, paragraph 3, column 2 lines 1-3 in Hofer.) seen at the sample (This corresponds to the sentence in Fig. 2(f) in Hofer.) based on a sample type (This pertains to the statement in p. 796, paragraph 3, column 2 lines 3-9 in Hofer.).
8. 	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer, Hirai and Fish as applied to claim 1 above, and further in view of Minamikawa, T. et al. , “Multi-focus excitation coherent anti-Stokes Raman scattering (CARS) microscopy and its applications for real-time imaging.” Opt Express. 2009 Jun 8;17(12):9526-36. doi: 10.1364/oe.17.009526. PMID: 19506600 (hereinafter Minamikawa).
Regarding claim 11, the modified device of Hofer does not teach the pump beam and the chirped probe beam have an illumination area of about 60 µm x 60 µm to about 100 µm x 100 µm at the sample-substrate interface.  
Minamikawa, from the same field of endeavor as Hofer, teaches the pump beam and the chirped probe beam have an illumination area of about 60 [Symbol font/0x6D]m x 60 [Symbol font/0x6D]m to about 100 [Symbol font/0x6D]m x 100 [Symbol font/0x6D]m at the sample-substrate interface (This corresponds to “The image size was 60 μm x 60 μm” in Fig. 8 in Minamikawa.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Minamikawa to the modified device of Hofer to have the pump beam and the chirped probe beam have an illumination area of about 60 [Symbol font/0x6D]m x 60 [Symbol font/0x6D]m to about 100 [Symbol font/0x6D]m x 100 [Symbol font/0x6D]m at the sample-substrate interface in order to obtain the various depth positions of the sample (See p. 7 paragraph 3 lines 1-2 in Minamikawa.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer, Hirai and Fish as applied to claim 1 above, and further in view of Freudiger, C. W. et al. U.S. Patent No. US 20160178439 A1 (hereinafter Freudiger).
Regarding claim 17, the modified device of Hofer does not teach the system of claim 1, further comprising a lens which is offset with respect to a center of the pump beam and the chirped probe beam.
Freudiger, from the same field of endeavor as Hofer, teaches a system comprising a lens (This corresponds to element telescope in Fig. 11 and cited in paragraph [0214] line 15 in Freudiger.) which is offset (The offset corresponds to “telescope was used to adjust the input beam size” cited in paragraph [0214] line 15 in Freudiger.) with respect to a center of the pump beam and the chirped probe beam (Hofer and Hirai teach this limitation. See claim 1 above.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Freudiger to the modified device of Hofer to have the system comprising a lens which is offset with respect to a center of the pump beam and the chirped probe beam in order to adjust the input beam size and optimize the lateral resolution of the image (See paragraph [0214] lines 18-19 in Freudiger.).
Claims 12, 13, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer, Hirai Fish, and Freudiger as applied to claim 11 above, and further in view of Inoue, Y. et al. U.S. Patent No. US 20150354940 A1 (hereinafter Inoue).
Regarding claim 12, Hofer does not teach the illumination area and the image size are independently controllable.
However, Inoue, from the same field of endeavor as Hofer, discloses the illumination area (The illumination area is controlled by the objective lens 115 in Fig. 3 and in paragraph [0068] line 4 in Inoue.) and the image size (The image size is controlled by the beam expander 112 in Fig. 3 and in paragraph [0068] lines 2-3 in Inoue.) are independently controllable.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Inoue to Hofer to have the illumination area independently controllable to the image size in order to obtain a high-resolution image.
Regarding claim 13, Hofer                     does not teach the system of claim 12, further comprising a beam expander disposed in front of the camera and wherein the image size is controllable using the beam expander.  
However, Inoue, from the same field of endeavor as Hofer, discloses the system (See Fig. 3 and paragraph [0065] in Inoue.) further comprising a beam expander (See item 112 in Fig. 3 and paragraph [0068] lines 2-3 in Inoue.) disposed in front of the camera (From Fig. 3 in Inoue, item 112 is in front of item 120, which is “the light receiving element 120”cited in paragraph [0069] lines 8-9 in Inoue, and item 121, which is a synchronous detector as part of an information acquisition unit (which is a computer in paragraph [0070]).) and wherein the image size is controllable using the beam expander (This correspond to “converted to a beam with a large diameter by the beam expander 112” mentioned in paragraph [0091] line 4 in Inoue. ).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Inoue to Hofer to have the system of claim 12, further comprising a beam expander disposed in front of the camera and wherein the image size is controllable using the beam expander in order to expand the diameter of the beam (See paragraph [0091] line 4 in Inoue.).
Regarding claim 14, Hofer teaches the image size is about 40 x 40 μm (This pertains to “Typical image size was 40 x 40 μm (100 x 100 pixels)” cited in Supplement 1, p. 1, column 2, paragraph 2, line 8 in Hofer.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Boppart; S. et al. U.S. Patent No. US 20140333925 A1, discloses an optical parametric amplification of weak signals for imaging biological tissue.
2. Morrow, D. J. et al. U.S. Patent No. US 20190391070 A1, discloses an ultrafast, multiphoton-pump, multiphoton-probe spectroscopy.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO FABIAN JR/Examiner, Art Unit 2877



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886